ORDER
PER CURIAM.
Upon consideration of Intervenors’ motion to dismiss for lack of jurisdiction, responses thereto, and the oral argument of counsel, for the reasons set forth in the accompanying memorandum, it is
ORDERED by the Court that the motion is hereby granted with respect to Petitioners’ constitutional challenge to the fairness doctrine. It is
FURTHER ORDERED by the Court that Intervenors’ motion to dismiss for lack of jurisdiction is denied with respect to Petitioners’ claim that the Commission’s failure to institute a rulemaking to eliminate or modify the fairness doctrine was arbitrary and capricious.
The Clerk is directed to schedule the merits of this case for briefing and argument in advance of the Summer recess.
MEMORANDUM
Petitioners seek review of the FCC’s 1985 report on the fairness doctrine, Report Concerning General Fairness Obligations of Broadcast Licensees, 102 F.C. C.2d 143 (1985), in which the Commission concluded the fairness doctrine violates the first amendment and no longer serves the public interest but nevertheless declined to institute a rulemaking to eliminate or modify the doctrine.1 In light of the Report, Petitioners ask this. Court to declare the fairness doctrine unconstitutional and the Commission’s failure to eliminate it, arbitrary and capricious. Intervenors Henry Geller and Donna Lampert, Media Access Project, et al., and the Democratic National Committee, et al. filed motions to dismiss, arguing we lack jurisdiction to review Petitioners’ claims, in particular their challenge to the constitutionality of the fairness doctrine. On March 25, 1986, a motions panel of this Court ordered further briefing on the jurisdictional issue and deferred briefing on the merits pending resolution of the motion to dismiss.
Petitioners argue that “in light of the Commission’s finding that the fairness doctrine has a chilling effect on the first amendment activities of broadcasters, it is important that the Court now consider the constitutionality of the fairness doctrine.” Curiously, in light of its position in Meredith, the FCC agrees with Petitioners that its Report is an appropriate vehicle for reviewing Petitioners’ constitutional challenge. We, however, agree with Intervenors that the 1985 Fairness Report’s conclusions as to the constitutionality of the fairness doctrine do not constitute agency action subject to review in this Court pursuant to 47 U.S.C. § 402(a) (1982) and 28 *22U.S.C. § 2342(1) (1982). Although the Commission’s Report made findings relevant to the constitutionality of the fairness doctrine, it did not alter the legal obligations imposed by the fairness doctrine. Accordingly, if Petitioners wish to bring a facial challenge to the fairness doctrine— based on the chill its threatened enforcement allegedly imposes on Petitioners’ first amendment rights — they must do so in district court. We therefore grant Intervenors’ motion to dismiss with respect to Petitioners’ constitutional challenge.
But we deny the motion to dismiss with respect to Petitioners’ claim that the Commission’s failure to institute a rule-making to eliminate or modify the fairness doctrine was arbitrary and capricious. Pri- or cases in this Circuit make clear that a failure to institute a rulemaking is reviewable under the Administrative Procedure Act, 5 U.S.C. § 701 et seq. (1982), as long as the petitioner has standing and the matter is otherwise fit for review. See, e.g., Quincy Cable TV, Inc. v. FCC, 768 F.2d 1434, 1445-47 & n. 29 (D.C.Cir.1985), cert. denied, — U.S.-, 106 S.Ct. 2889, 90 L.Ed.2d 977 (1986); WWHT, Inc. v. FCC, 656 F.2d 807, 814-16 (D.C.Cir.1981); Geller v. FCC, 610 F.2d 973 (D.C.Cir.1979). Petitioners have standing because they have alleged an injury — the chill of their first amendment rights — that is sufficiently direct and palpable to meet the requirements of article III. See Epperson v. Arkansas, 393 U.S. 97, 109-10, 89 S.Ct. 266, 273, 21 L.Ed.2d 228 (1968) (Black, J., concurring); Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 67, 83 S.Ct. 631, 637, 9 L.Ed.2d 584 (1963). And their challenge is fit for review under Abbott Laboratories v. Gardner, 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967); the Commission’s decision to “terminate” — as opposed to merely “staying” — its fairness doctrine inquiry makes clear that our review would not interfere with an ongoing agency proceeding; and the issue raised does not require a more concrete factual setting for decision. See id. at 149, 87 S.Ct. at 1515.2 We therefore conclude Petitioners’ nonconstitutional claim — that the Commission acted arbitrarily and capriciously in failing to institute a rulemaking — is fit for review.

. For further discussion of the Commission’s findings and conclusions in its 1985 Fairness Report, see the Court’s opinion in the companion case, Meredith Corp. v. FCC, 809 F.2d 863 (D.C.Cir.1987).


. Intervenors contend review is barred by Petitioner’s failure to exhaust administrative remedies as required by 47 U.S.C. § 405 (1982). Although Petitioners, along with several other parties below, squarely asked the Commission to institute a rulemaking to eliminate the fairness doctrine during the inquiry that led to the Report, Intervenors maintain Petitioners never raised the argument that in light of the Report the fairness doctrine should be eliminated. We see no reason why Petitioners should be required to repeat their request for a rulemaking. The Commission clearly had ample opportunity to consider whether a rulemaking was appropriate. Indeed, it devoted a substantial portion of its Report to a discussion of that issue.